Modification No. 1

Regarding

Amended and Restated Loan Agreement

Among

Certain Lenders,

HSBC Bank USA, As Agent

And

MOOG INC.

This Modification No. 1 dated as of August 6, 2003 ("Modification") to the
Amended and Restated Loan Agreement dated as of March 3, 2003 ("Agreement") is
entered into by and among MOOG INC., a New York business corporation
("Borrower"), certain lenders which are currently parties to the Agreement
("Lenders"), and HSBC BANK USA, a New York banking corporation, as agent for the
Lenders ("Agent").

RECITALS

A.     Borrower has advised the Agent and the Lenders that Borrower is actively
pursuing an asset acquisition of the Poly-Scientific business of Litton Systems,
Inc. ("Target") which may cost up to $158.0 million ("Acquisition"); that the
Target will become a division of the Borrower or will become a new wholly-owned
subsidiary of Borrower ("Target Subsidiary"); that Borrower may finance the
Acquisition in part from borrowings under the Revolving Loan facility in the
Agreement, and in part by borrowing up to $80.0 million on an unsecured basis in
the form of a bridge loan from certain of the existing Lenders, including HSBC
Bank USA, with a term of 18 months ("Bridge Loan"), and with guaranties from
each of the existing Guarantors under the Agreement and from the Target
Subsidiary if the Target Subsidiary acquires the assets of the Target ("Bridge
Guaranties"); that the Borrower or the Target Subsidiary, as appropriate, will
execute and deliver to the Agent mortgages on the real property assets acquired
from the Target; that the Target Subsidiary will deliver to the Agent the
executed security agreement required by the Agreement if the Target Subsidiary
acquires the assets of the Target; and that Borrower intends to obtain the funds
to repay the Bridge Loan from either the net proceeds of an additional equity
offering ("Equity Issuance") or from the issuance of additional public or
private debt provided such debt is unsecured and subordinated to all
indebtedness under the Agreement, and used solely to refinance the Bridge Loan
("Debt Issuance").

B.     Borrower has requested that the Agent and the Lenders:

  (i) Modify the Agreement to permit the Acquisition and, provided the
Acquisition occurs, the Bridge Loan, the Bridge Guaranties, the formation



 

-2-

    of the Target Subsidiary, the Equity Issuance and the Debt Issuance without
diminishing the existing $25.0 million baskets for Permitted Acquisitions and
Permitted Indebtedness;
    (ii) Modify the restrictions in the Agreement against, the use of the net
proceeds of the Equity Issuance or the Debt Issuance by the Borrower to prepay
the Bridge Loan rather than to firstly prepay either the Revolving Loans or the
Term Loans;
    (iii) Modify the definition of "Consolidated Adjusted EBITDA" to permit
certain of the historical financial results of the Target to be included therein
for the first twelve months following the date of the Acquisition for purposes
of the Interest Coverage Ratio, the Fixed Charge Coverage Ratio, the Leverage
Ratio and the calculation of Applicable Interest Margin; and
    (iv) Modify the definition of "Consolidated Fixed Charges" to exclude
therefrom the repayment of the Bridge Loan.

C.     The Agent and the Lenders are agreeable to the foregoing to the extent
set forth in this Modification and subject to each of the terms and conditions
stated herein.

D.     The Borrower and each of the guarantors under the Agreement
("Guarantors") will benefit from the modifications set forth herein.

NOW, THEREFORE

, in consideration of the foregoing and the mutual covenants set forth herein,
and of the loans or other extensions of credit heretofore, now or hereafter made
by the Lenders, to, or for the benefit of the Borrower and its Subsidiaries, the
parties hereto agree as follows:



1.     Definitions

. Except to the extent otherwise specified herein, capitalized terms used in
this Modification shall have the same meanings specified in the Agreement.



2.     Modifications

. The Agent and the Lenders hereby modify the Agreement as follows: (i) for
purposes of calculating "Consolidated Adjusted EBITDA" as defined in Section
1.10 of the Agreement on a trailing four fiscal quarter basis for purposes of
the financial covenants in Sections 8.4, 8.5 and 8.6 of the Agreement and the
definition of Applicable Interest Margin in Section 1.4 of the Agreement, the
Borrower may, during the twelve month period following the date the Borrower or
the Target Subsidiary acquires the assets of the Target, include in such
calculation the necessary portion of the historical results of the Target which
were achieved prior to the date of the Acquisition for such time period as is
necessary for the Borrower to have figures on a trailing four fiscal quarter
basis from the date of computation; (ii) the definition of "Permitted
Acquisition" set forth in Section 1.60 of the Agreement shall include therein
the Acquisition without diminishing the $25.0 million basket therein; (iii) the





-3-

definition of "Permitted Indebtedness" set forth in Section 1.63 of the
Agreement shall include therein the Bridge Guaranties, the Bridge Loan and any
unsecured renewal, replacement or refinancing of the Bridge Loan including the
Debt Issuance provided the terms and conditions thereof are satisfactory to the
Agent, all without diminishing the $25.0 million basket therein; (iv) the
definition of "Net Proceeds" set forth in Section 1.58 of the Agreement shall
not include the net proceeds of the Equity Issuance or the Debt Issuance or any
other renewal, replacement or refinancing of the Bridge Loan to the extent such
net proceeds are actually used to prepay the Bridge Loan; (v) Section 9.8(vi) of
the Agreement shall permit the formation of the Target Subsidiary provided the
Target Subsidiary satisfies the requirements of Section 8.18 of the Agreement
regarding delivery to the Agent of a guaranty agreement and security agreement,
and the Borrower and the Target Subsidiary, as appropriate, comply with
Section 5.1 hereof; and (vi) the definition of Consolidated Fixed Charges set
forth in Section 1.12 of the Agreement shall permit in (iii) thereof the
exclusion from such amount of the repayment of the Bridge Loan.



        2.1     Limitation on Modifications. The foregoing modifications are
only applicable and shall only be effective in the specific instance and for the
specific purpose for which made, are expressly limited to the facts and
circumstances referred to herein, and shall not operate as (i) a waiver of, or
consent to non-compliance with any other provision of the Agreement or any other
Loan Document, (ii) a waiver or modification of any right, power or remedy of
either the Agent or any Lender under the Agreement or any Loan Document, or
(iii) a waiver or modification of, or consent to, any Event of Default or
Default under the Agreement or any Loan Document.

3.     Conditions Precedent

. The effectiveness of each and all of the modifications contained in this
Modification is subject to the satisfaction, in form and substance satisfactory
to the Agent, of each of the following conditions precedent:



        3.1     Documentation.

The parties hereto shall have duly executed and delivered to the Agent fourteen
(14) duplicate originals of this Modification.



        3.2     Supplemental Commitment Fee

. The Borrower shall have agreed, as evidenced by Borrower's execution and
delivery to the Agent of signature pages hereto, to pay to the Agent, for the
account of each Lender which has approved this Modification (each an "Approving
Lender") as evidenced by such Approving Lender's timely execution and delivery
to the Agent of signature pages to this Modification, a supplemental commitment
fee in an amount equal to 0.20% (i.e. 20 basis points) of such Approving
Lender's Commitment Percentage of the aggregate amount of the Revolving Loan
Maximum Aggregate Principal Amount plus the then outstanding amount of such
Lender's Term Loan all as of, and payable on, the date of closing of the
Acquisition, as consideration for permitting the Revolving Loan Facility to be
used for the Acquisition.



        3.3     No Default

. As of the effective date of this Modification, no Default or Event of Default
shall have occurred and be continuing.



-4-

        3.4     Representations and Warranties

. The representation and warranties contained in Section 4 hereof and in the
Agreement shall be true correct and complete as of the effective date of this
Modification as though made on such date.

        3.5     Other

. The Agent shall have received such other approvals or documents as any Lender
through the Agent may reasonably request, and all legal matters incident to the
foregoing shall be satisfactory to the Agent and its counsel.



4.     Representations and Warranties of Borrower

. Borrower hereby represents and warrants as follows:



        4.1

     Each of the representations and warranties set forth in the Agreement is
true, correct, and complete on and as of the date hereof as though made on the
date hereof, and the Agreement and each of the other Loan Documents remains in
full force and effect.



        4.2   

 As of the date hereof, there exists and will exist no Default or Event of
Default under the Agreement or any other Loan Document, and no event which, with
the giving of notice or lapse of time, or both, would constitute a Default or
Event of Default.



        4.3

     The execution, delivery and performance by the Borrower of this
Modification is within Borrower's corporate powers, have been duly authorized by
all necessary corporate action, and do not, and will not, (i) contravene
Borrower's certificate of incorporation or bylaws, (ii) violate any law,
including without limitation the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, or any rule, regulation (including
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
order, writ, judgement, injunction, decree, determination or award, and
(iii) conflict with or result in the breach of, or constitute a default under,
any material contract, loan agreement, mortgage, deed of trust or any other
material instrument or agreement binding on Borrower or any Subsidiary or any of
their properties or result in or require the creation or imposition of any lien
upon or with respect to any of their properties.



        4.4   

 This Modification has been duly executed and delivered by the Borrower and by
the Guarantors, and is the legal, valid and binding obligation of the Borrower
and the Guarantors enforceable against the Borrower and each of the Guarantors
in accordance with its terms.



        4.5   

 No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the due execution, delivery or performance by the Borrower and
the Guarantors of this Modification or any other agreement or document related
hereto or contemplated hereby to which the Borrower or any of the Guarantors is
or is to be a party or otherwise bound except for required filings and approvals
under the federal securities laws in connection with the Equity Offering and
approval of the Acquisition under the Hart-Scott-Rodino Antitrust Improvements



-5-

Act of 1976 and the rules and regulations thereunder,or (ii) the exercise by the
Agent or any Lender of its rights under the Agreement as modified by this
Modification.



5.     Covenant.

    5.1     Collateral. Borrower hereby covenants and agrees to cooperate with
the Agent in any manner reasonably necessary in order to continue, or in the
case of after-acquired property, create a perfected first lien in favor of the
Agent, on behalf of the Lenders, in all real and personal property assets of the
Borrower or the Target Subsidiary acquired as a result of the Acquisition,
including, without limitation, executing and delivering to the Agent mortgages,
title insurance, security agreements and related documentation satisfactory to
the Agent promptly upon completion of the Acquisition.



6.     Acknowledgments and Reaffirmations

.



    6.1

     The Borrower hereby reaffirms the Loan Documents to which it is a party and
agrees that such Loan Documents remain in full force and effect.



    6.2

     By their signatures below, each of the Guarantors specifically consents to
this Modification herein and reaffirms the continuing effectiveness of its
respective guaranty and general security agreement originally executed and
delivered in connection with the Agreement, and the UCC financing statements
filed in connection with the Agreement, and agrees that such guaranty and
general security agreement cover payment of any and all Obligations under the
Agreement as modified hereby and under the notes executed and delivered in
connection therewith.



7.     Other

.



    7.1

     Borrower agrees to pay all out-of-pocket expenses and fees of the Agent in
connection with the negotiation, preparation and execution of this Modification
including the reasonable fees and disbursements of counsel to the Agent.



    7.2

     This Modification may be executed in any number of counterparts and by the
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement.



    7.3

     This Modification shall be governed by and construed under the internal
laws of the State of New York, as the same may be from time to time in effect,
without regard to principles of conflicts of laws.





-6-



The parties hereto have caused this Modification to be duly executed as of the
date shown at the beginning of this Modification.

 

 

HSBC BANK USA
 

 

By

/s/ William H. Graser  

Name:

William H. Graser  

Title:

First Vice President  

 

 

MANUFACTURERS AND TRADERS

 

TRUST COMPANY
 

 

By

/s/ Sean V. Timms  

Name:

Sean V. Timms  

Title:

Vice President  

 

 

FLEET NATIONAL BANK
 

 

By

/s/ John C. Wright  

Name:

John C. Wright  

Title:

Vice President  

 

 

KEYBANK NATIONAL ASSOCIATION
 

 

By

/s/ William R. Perkins  

Name:

William R. Perkins  

Title:

Vice President  

 

 

BANK OF TOKYO-MITSUBISHI

 

TRUST COMPANY
 

 

By

/s/ Paresh R. Shah  

Name:

Paresh R. Shah  

Title:

Vice President  

 



 

-7-

 

PNC BANK, NATIONAL ASSOCIATION
 

 

By

/s/ Stephen J. Boyd  

Name:

Stephen J. Boyd  

Title:

Vice President  

 

 

JPMORGAN CHASE BANK
 

 

By

/s/ Michael E. Wolfram  

Name:

Michael E. Wolfram  

Title:

Vice President  

 

 

CITIZENS BANK OF PENNSYLVANIA
 

 

By

/s/ Edward J. Kloecker, Jr.  

Name:

Edward J. Kloecker, Jr.  

Title:

Vice President  

 

 

COMERICA BANK
 

 

By

/s/ Joel S. Gordon  

Name:

Joel S. Gordon

Title:

Assistant Vice President  

 

 

SOCIETE GENERALE
 

 

By

/s/ Eric E. O. Siebert

Name:

Eric E. O. Siebert  

Title:

Managing Director  

 

 

HSBC BANK USA, As Agent
 

 

By

/s/ William H. Graser  

Name:

William H. Graser  

Title:

First Vice President    



 

-8-

 

MOOG INC.
 

 

By

/s/ Robert R. Banta

Name:

Robert R. Banta  

Title:

Executive Vice President  

 

 

MOOG FSC LTD., as a guarantor
 

 

By

/s/ Timothy P. Balkin  

Name:

Timothy P. Balkin  

Title:

Treasurer  

 

 

MOOG PROPERTIES, INC.,

 

as a guarantor
 

 

By

/s/ Timothy P. Balkin  

Name:

Timothy P. Balkin  

Title:

Treasurer  

 

 

MOOG INDUSTRIAL CONTROLS

 

CORPORATION, as a guarantor
 

 

By

/s/ Timothy P. Balkin  

Name:

Timothy P. Balkin  

Title:

Treasurer